Citation Nr: 1606879	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left hip bursitis, and if so, entitlement to that benefit, to include as secondary to his service-connected lumbosacral strain.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of a gunshot wound (GSW) to the left shoulder, and if so, entitlement to that benefit.  

3.  Entitlement to service connection for a neck disability, to include as secondary to his service-connected lumbosacral strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

5.  Entitlement to an initial disability rating in excess of 30 percent, and in excess of 70 percent beginning March 20, 2015, for major depressive disorder (MDD).  

6.  Entitlement to an effective date earlier than January 2, 2014, for the grant of service connection for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to September 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010, January 2015, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (May 2015 and March 2010 rating decisions), and Lincoln, Nebraska (January 2015 rating decision).  The Oakland RO currently has jurisdiction of the Veteran's claims.  

In the March 2010 rating decision, the RO granted service connection for MDD and assigned a 10 percent rating, effective July 15, 2009.  It also denied service connection for a neck disability.  The RO also notified the Veteran that it would not consider PTSD or GSW to the left shoulder area for service connection as it was a direct result of an incident deemed willful misconduct.  In essence, the RO denied service connection for PTSD and GSW of the left shoulder.  The Veteran disagreed with the denials for his neck disability and left shoulder GSW, and the rating for his MDD.  

In the January 2015 rating decision, the RO granted service connection for lumbosacral strain and assigned a 10 percent rating, effective January 2, 2014.  It also declined to find that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left hip bursitis.  The Veteran appealed the rating and effective date assigned for his lumbosacral strain and the denial of reopened his left hip claim.  

In the May 2015 rating decision, the RO increased the Veteran's rating for his MDD to 30 percent, effective July 15, 2009, and to 70 percent, effective March 20, 2015.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his MDD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board is aware that the Veteran's representative submitted a notice of disagreement to the May 2015 rating decision in July 2015.  It specifically indicated disagreement with the rating assigned and the effective date for the increase.  As the increased rating claim addresses the entire timeframe on appeal, the Board finds that the issue is best characterized on the cover page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for left hip bursitis and neck disorder, and increased rating claim for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed September 2001 rating decision denied entitlement to service connection for left hip bursitis, because there was no current disability. 
 
2.  Evidence received since the September 2001 decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the left hip bursitis claim.

3.  In an unappealed January 2002 administrative decision, the RO denied entitlement to service connection for residuals of a GSW in the left shoulder, because it was caused by the Veteran's own willful misconduct. 
 
4.  Evidence received since the January 2002 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim for residuals of a GSW in the left shoulder.  

5.  Prior to March 20, 2015, the Veteran's MDD symptoms included, depressed mood, irritability, anger, indifference, and a lack of motivation; occupational and social impairment with reduced reliability and productivity was not shown.  

6.  Beginning March 20, 2015, the Veteran's MDD was manifested by more intense symptoms including anxiety; panic attacks more than once per week; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; and obsessional rituals which interfere with routine activities; total occupational and social impairment is not shown.  

7.  The RO received the Veteran's claim for entitlement to service connection for a back disability on January 2, 2014; there is no evidence of any earlier formal or informal claim for service connection for a back disorder prior to January 2, 2014.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2001 rating decision is new and material with respect to the service connection claim for a left hip bursitis, and, therefore, the claim may reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the January 2002 administrative decision is not new and material with respect to the service connection claim for residuals of a GSW to the left shoulder, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a disability rating greater than 30 percent prior to March 20, 2015, and in excess of 70 percent thereafter, for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).

4.  The criteria for an effective date prior to January 2, 2014, for the award of service connection for a lumbar spine disorder, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2009 and November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for an effective date earlier than January 2, 2014, for his lumbosacral strain, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for lumbosacral strain has already been granted and an effective date has been assigned, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

The Board is aware that the Veteran was not provided specific notice regarding what new and material evidence was required to reopen his previously denied service connection claim for left hip bursitis, but he was provided adequate notice regarding new and material evidence for his service connection claim for GSW residuals of the left shoulder.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Board finds, however, that the Veteran is not prejudiced for his left hip bursitis claim inasmuch as it is being reopened below.   

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney in this matter who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of benefits sought on appeal.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

As to the Veteran's request to reopen his claim for entitlement to service connection for residuals of GSW to the left shoulder, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran an appropriate VA examination most recently in March 2015 for his MDD.  All the VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the VA examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. New and Material

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
III. 
Effective Dates

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

Factual Background and Analysis

I. New and Material

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for left hip bursitis and left shoulder disability due to a GSW.  

In September 1999, the Veteran filed his first claim for service connection for GSW to the left shoulder and left hip bursitis.  In a September 2001 rating decision, the RO denied service connection for left hip bursitis.  The basis for the denial was that the Veteran did not have a current, chronic left hip disability due to his in-service treatment for trochanter bursitis.  In a January 2002 administrative decision, the RO indicated that the Veteran would not be entitled to service connection for residuals of his GSW to the left shoulder because his injuries sustained in October 1998 were the result of his own willful misconduct and not within his line of duty.  

In July 2009, the Veteran filed his request to reopen his service connection claim for GSW of the left shoulder, and in January 2014, the Veteran filed his request to reopen service connection for left hip bursitis.  

At the time of September 2001 rating decision and January 2002 administrative decision, the evidence of record included: (1) the Veteran's service treatment records showing treatment for GSW to the right shoulder and left hip bursitis; (2) a November 1999 x-ray report showing normal x-ray of the bilateral hips; (3) a November 1999 VA examination report showing chronic intermittent left hip pain, and significant scarring in the left shoulder area with pain and loss of joint motion due to GSW; (4) the January 2002 VA Administrative Decision finding that the Veteran's GSW and its residuals were not incurred in the line of duty (LOD), but were a result of willful misconduct; and (5) service personnel records showing that his GSW was the result of the Veteran's willful misconduct and not within the LOD.  

Evidence received since the September 2001 rating decision and January 2002 administrative decision includes: (1) the Veteran's statements indicating that he was experiencing major depression with suicidal thoughts, and while attempting and threatening suicide, the gun went off as military officials tried to take the gun away from him; (2) a September 2009 stressor statement submitted by the Veteran indicating the circumstances surrounding the accidental gunshot wound he incurred during service, including a discussion of his marital discord and problems with his chain in command prior to his threat of suicide; (3) private treatment records dated form 2006 to 2008 showing no current hip disability; (4) a 2012 VA treatment note showing left hip pain that was possibly myofascial in nature; (5) a 2013 VA treatment note showing normal hips without any limitation of motion; (6) a July 2014 VA treatment note showing complaints of left hip and anterior thigh pain and tightness with a notation of questionable myofascial pain in the tibial band, but with no acute process in the left hip following x-rays; and (7) a December 2014 VA examination of the spine noting the Veteran's reports of injuring his hip in service.  

Without the need to go into detail regarding the newly received evidence for the Veteran's claimed left hip disability, the Board finds that it is reopened.  The Veteran's claim for a left hip disability was originally denied because he had no current diagnosis.  Since the 2001 rating decision, his VA treatment records show the possibility that he has myofascial pain syndrome in his left hip area with questionable tibial band problems.  As such, the Board finds that this new evidence is material to the claim, and entitlement to service connection for a left hip disability is reopened.  

Turning to his claim to reopen service connection for GSW residuals of the left shoulder area, the Board finds that new and material evidence has not been received to reopen this previously denied claim.  As noted above, the Veteran's GSW to the left shoulder was deemed by both DoD and VA to be due to willful misconduct and not within the line of duty.  Evidence received since the 2002 administrative decision is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's GSW to the left shoulder was within the LOD that has not previously been considered in conjunction with his claim.

The evidence includes mostly duplicative statements regarding the incident and symptoms that led up to the self-inflicted gunshot wound.  At the time of the 2002 administrative decision, VA conceded that the Veteran's GSW was the result of an accident, but it nevertheless found that it was not in the LOD.  The same is true for Army findings noted in the service personnel records.  The Veteran's recent lay statements regarding the in-service GSW are merely cumulative as those in the personnel records, which included the Veteran's statements contesting the LOD determination.  

Although Shade reflects that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since January 2002 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the claim of service connection for GSW residuals to the left shoulder. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for GSW residuals in the left shoulder.  Accordingly, the additional evidence received since January 2002 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Rating

The Veteran seeks an initial disability rating in excess of 30 percent, and in excess of 70 percent beginning March 20, 2015, for his service-connected MDD.  

By way of background, the RO awarded service connection for MDD in a March 2010 rating decision.  It assigned a 10 percent rating, effective July 15, 2009.  The Veteran appealed the ratings assigned, and in a May 2015 rating decision, the RO increased the MDD rating to 30 percent, beginning July 15, 2009, and to 70 percent, beginning March 20, 2015.  Importantly, the Veteran is not in receipt of service connection benefits for his PTSD.  The record shows that his PTSD is due to the self-inflicted GSW in service, which was determined to be due to his own willful misconduct.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's MDD has been evaluated using Diagnostic Code 9434 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-V, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran submitted a private psychiatric evaluation, dated in January 2009.  He was diagnosed as having PTSD and Major Depression due to stress related to his military experiences and accidental gunshot injury.  The private psychologist assigned a GAF of 50-55.  The Veteran reported his in-service history and resultant GSW.  Currently, he described difficulty with depressed mood, anxiety, and panic attacks.  He endorsed difficulty with concentration, obsessive thinking, and sleep impairment (insomnia, mid-waking, early morning waking, thrashing in his sleep, and night sweats).  The Veteran was hyper-alert and hypervigilant, and he experienced episodes of anger and irritability.  He endorsed some transient suicidal ideations, but felt emotionally numb most of the time.  He indicated that his symptoms of distress significantly impacted his work, social, and intimate relationships.  He reported being unable to remain at a job for more than one or two years.

Mental status examination revealed normal appearance, and his affect was somewhat subdued.  He was oriented in all spheres and speech was normal.  There was no evidence of any thought disorders, delusions, or hallucinations.  Insight and judgment appeared intact.  His mood was depressed and he endorsed difficulty with anxiety and panic symptoms.  Despite his history of transient suicidal ideations, he did not appear in imminent danger of harm to himself or others.  Memory seemed to be within normal limits.  The psychologist noted that in addition to the symptoms described above, the Veteran has vegetative symptoms and obsessive thinking.  He also had flashbacks to the accident.  

In February 2010, the Veteran was afforded another VA psychiatric examination, during which the examiner diagnosed MDD, recurrent, and PTSD by history.  He assigned the Veteran a GAF of 58.  The examiner assessed the Veteran's depression as "not severe, but it is in the moderate level."  At the time of the examination, the Veteran denied any treatment for his depression symptoms.  Mental status examination revealed normal appearance and somewhat depressed mood and affect.  His speech was normal, except for little spontaneity.  He had no problems managing his activities of daily living.  The Veteran denied any hallucinations or delusions, and the examiner opined that he was not seen as a danger to himself or others.  He was alert and oriented, and his memory was intact.  His insight and judgment seemed fair.

The Veteran reported feeling indifferent, anxious, and irritable at time.  He endorsed sleep impairment because he has a hard time getting to sleep and experienced nightmares daily.  He exhibited some impact with concentration and was tearful at times.  He denied suicidal thoughts in the last five years, and he denied any history of assaultive thoughts or behaviors.  The Veteran reported having a few friends with whom he hangs out and does things.  The examiner described him as being "somewhat socially active."  He had financial problems, but currently lives with his parents and works as a service.  He denied any alcohol or drug abuse.  Overall, the examiner opined that the Veteran's depression was more likely than not a result of his harassment and difficulties suffered in the military.  

During a March 2015 VA examination, the Veteran was diagnosed as having MDD, recurrent and moderate; alcohol use disorder, in early remission; and stimulant use disorder (cocaine), in early remission.  The examiner described the Veteran's psychiatric symptoms as causing occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's MDD was the sole cause of his level of impairment as his substance abuse was in remission.  The Veteran reported living in an apartment on his own with custody of his daughter every other weekend.  He is employed full-time and attends college part-time.  He has been dating someone for the last 6 weeks, and his last relationships ended due to his drug use and inability to maintain a productive relationship.  In his spare time, the Veteran spends most of his time on the computer, and does not socialize as much as before.  He watches a lot of movies.  

At the time of his 2010 VA examination, the Veteran had been working as a server until March 2014.  He was fired due to his anger and "short fuse."  He was currently working for an engineering firm, and expected his associate's degree in building information modeling in early-April 2015.  He reported current group therapy for treatment, and had been sober for nearly a year.  The Veteran's psychiatric symptoms included anxiety; panic attacks more than once per week; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; and obsessional rituals which interfere with routine activities.  The Veteran reported a good benefit from his prescribed medication, but still has moderate to severe symptoms of depression.  His major issues are irritability and cognitive distortions.  The examiner noted that taking into account that the Veteran's GSW is not considered a service-connected disability, his current disability rating does not reflect the severity of the Veteran's depression.  The examiner indicated that the level of impairment described above does not consider the impact of his nonservice-connected GSW.  

A review of the Veteran's VA treatment records, dated during the appeal period, shows a history of treatment for substance abuse, MDD, and PTSD.  These records reflect treatment for symptoms consistent with those described during his VA examination reports.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent, prior to March 20, 2015, or in excess of 70 percent thereafter for his MDD.  

First, the Board acknowledges the Veteran was assigned GAF scores ranging from 48 to 58, which suggest moderate to serious symptoms or moderate to serious difficulty in social or occupational functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

The Board finds that the Veteran's symptoms prior to March 20, 2015, are commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by his current 30 percent disability rating.  See 38 C.F.R. § 4.130.  In other words, the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for his MDD prior to March 20, 2015.  Id. 

Prior to March 20, 2015, the Veteran reported depressed mood, irritability, anger, indifference, difficulty sleeping due to daily nightmares due to shooting himself in the shoulder, and a lack of motivation.  The 2010 examiner described his symptoms as being moderate in nature.  The 2009 private psychologist described the Veteran's symptoms as including being hyper-alert, hyper-vigilant, depressed mood, anxiety, and panic since his GSW in service.  He also experiences flashbacks to the accident.  The examiner noted that the Veteran indicates his symptoms have significantly impacted his work and social relationships.  

The Board acknowledges the Veteran's competency to report his symptoms prior to March 20, 2015, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience mild symptoms related to his MDD is of greater probative value.  Moreover, even if the Board were to concede that the Veteran's depressive symptoms were sometimes moderately to severely disabling prior to March 20, 2015, there is no evidence to indicate that such problems adversely affect his social and occupational functioning to a significant degree as to warrant a rating greater than 30 percent. 

The evidence of record indicates the Veteran is able to establish and maintain effective social relationships.  Although the Veteran was not married, he had custody of his daughter, he lived with his parents, and he did have friends with whom he hung out.  Prior to March 20, 2015, the Veteran did not express many concerns with his social relationships due to his MDD symptoms.  Moreover, he had limited treatment for his symptoms.  

The Veteran contends that his depressive symptoms have somewhat affected his occupational functioning and work relationships.  In his private assessment in 2009, he was working in sales, but noted difficulty remaining on a job for more than one or two years.  During the 2010 examination, the Veteran reported that he had a history of jobs in sales, but was laid off due to problems in the field.  Other relevant records do not show any evidence of significant occupational impairment due to his MDD symptoms alone.  Accordingly, the evidence of record indicates the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, due to his symptoms associated with his MDD, as contemplated by a 30 percent rating.

Although the Veteran may meet some of the criteria for a 50 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 30 percent rating.  Again, in determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints, the May 2008 private examination report, and the January 2009 VA examination report, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 30 percent rating at any time prior to March 20, 2015.  The Veteran first exhibited more severe MDD symptoms during his March 20, 2015 VA examination.  

The Board also finds that the preponderance of the evidence is against an evaluation in excess of 70 percent from March 20, 2015, for his MDD.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  Total social and occupational impairment due to his MDD symptoms is not demonstrated at any time during the appeal period-indeed neither the private examiner, nor the VA examiners found that the Veteran's MDD symptoms are indicative of total occupational and social impairment.  

The Board has considered the VA treatment records, including the March 2015 VA examination report, as well as the Veteran's competent statements regarding the impact of his MDD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his MDD, which increased significantly as noted in the March 2015 VA examination report. 

Typically, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record has somewhat distinguished between symptoms caused by the Veteran's nonservice-connected substance abuse and PTSD, and those caused by his service-connected MDD.  Indeed, both VA examination reports distinguish between the PTSD symptoms and MDD symptoms.  The private evaluation noted specific symptoms present due to his PTSD and following his nonservice-connected GSW.  

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  The Veteran has endorsed some distant suicidal ideations with not intent or plan, and there are no symptoms of homicidal ideation.  Although he reports social impairment, he is dating, has custody of his daughter, and is currently employed full-time and is a part-time student.  He has not expressed a negative family influence.  As such, the Veteran's symptoms are generously assessed as approximating a 70 percent rating, but without rising to the level required for a 100 percent rating.

Thus, the Veteran does not have total social and occupational impairment-again, he is employed and going to school.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned beginning March 20, 2015.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating from March 20, 2015.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for MDD, such as obsessional rituals, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 48-58 are consistent with "moderate" to "serious" impairment and not total impairment due to his MDD symptoms.

In summary, the Board believes that the 30 percent rating prior to March 20, 2015, and 70 percent disability rating assigned thereafter contemplates the frequency, severity, and duration of his symptoms for those timeframes.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show occupational and social impairment with reduced reliability and productivity prior to March 20, 2015, nor does it show total occupational and social impairment as required for a 100 percent disability rating after March 20, 2015.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the higher levels for the timeframes discussed above.

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher ratings for MDD during the time frames on appeal, and thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected MDD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's MDD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences during each timeframe on appeal.  Specifically, the Veteran primarily reports anxiety, panic attacks, chronic sleep impairment, social and occupational impairment, difficulty adapting to stressful circumstances and obsessional rituals.  The current 30 and 70 percent ratings under Diagnostic Code 9434 and are specific for such symptomatology prior to March 20, 2015, and thereafter.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for lumbosacral strain.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his March 2015 VA examination, the Veteran reported being employed full-time and being a part-time student and has not contended he is unemployable due to his service-connected MDD.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected MDD has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

III. Effective Date

The Veteran contends that an effective date earlier than January 2, 2014, is warranted for the grant of service connection for lumbosacral strain.  The Veteran contends that he applied for service connection for his lumbar spine disorder in April 2012.  The Board notes at this juncture, that the increased rating claim for his lumbosacral strain is remanded below and covers the entire appeal period-from January 2, 2014, to the present.  For the reasons discussed below, the Board finds that an earlier effective date is not warranted.  

The Board has considered the Veteran's testimony and contentions.  However, the Board is constrained by the applicable law and regulation governing the assignment of effective dates for claims.  The applicable law and regulation provide that the effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Here, the Veteran's claim for service connection for a back disorder was received by VA on January 2, 2014.  The evidence does not show that he filed and VA received a formal or informal claim for service connection for a back disorder prior to January 2, 2014.  Indeed, the Veteran has received VA treatment for his disabilities, but does not show any informal claim for service connection for a back disorder prior to January 2, 2014.  Although the Veteran contends that he applied for service connection for a back disorder in April 2012, there are simply no records dated between his attorney's January 2012 agent fee agreement and his January 2014 claim for service connection for a back disorder.  Additionally, he has not provided any copies of any claims filed with VA in April 2012. 

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

New and material evidence having been received, the claim of service connection for left hip bursitis is reopened.

New and material evidence not having been received, the claim of service connection for residuals of the GSW to the left shoulder is not reopened.  

A disability rating in excess of 30 percent prior to March 20, 2015, and in excess of 70 percent thereafter, for MDD is denied.  

An effective date earlier than January 2, 2014, for the grant of service connection for lumbosacral strain is denied.  


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims for left hip bursitis and neck disorder, as well as his increased rating claim for his lumbosacral sprain.  

Hip

In light of the reopening above, the Board finds that the Veteran's claim for service connection for left hip bursitis must be remanded for a VA examination.  The Veteran was treated in service for left hip complaints and was diagnosed as having left hip bursitis.  

Recently, the Veteran has been treated for possible myofascial pain syndrome in the left hip/tibial band area.  The Board finds that the minimal threshold for when a VA examination is warranted has been met with respect to this claim and it should be remanded for an examination and opinion.  See 38 C.F.R. § 3.159.  

Neck

In argument received from the Veteran's representative in June 2015, he contends that the Veteran's current neck disorder is secondary to his service-connected lumbosacral spine disorder.  To date, he has not been afforded a VA examination in conjunction with this secondary claim.  

Additionally, the Veteran maintains that his current neck disorder is secondary to his nonservice connected left shoulder injury.  As noted in the section above, the Veteran cannot receive service connection benefits for disabilities due to willful misconduct, and thereby cannot receive benefits for secondary service connection for them.  As such, a VA examination is warranted to solely determine whether the Veteran's neck disorder had it onset during service or is secondary to his service-connected lumbar spine.  

Back

The Veteran contends that his lumbosacral strain warrants an initial rating in excess of 10 percent.  He was most recently afforded a VA examination of the spine in December 2014, and has since contended worsening symptoms in combination with his neck disorder.  

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Although the Veteran's most recent VA examination of the spine was in December 2014, he has maintained worse symptoms since then, as such, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's left hip, cervical, and lumbar spine disorders. 
 
2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his cervical spine and left hip disorders.  The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) any currently diagnosed left hip and cervical spine disorder has been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his lumbosacral sprain). 

It is important to note that the Veteran is not in receipt of service connection benefits for any left shoulder disorder resulting from his in-service GSW.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.
 
3.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected lumbosacral strain.  

The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed-to include any neurological manifestations of his lumbosacral strain. 

The AOJ should ensure that the examiner provides all information required for rating purposes-including the functional impact of his lumbosacral strain.  

The supporting rationale for all opinions expressed must be provided.
 
4.  The AOJ should undertake any other development it determines to be warranted. 
 
5.  Then, the AOJ should readjudicate the Veteran's claims on appeal.  If the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


